DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1-9 are supported by the oldest prior-filed application and have an effective filing date of 10/6/2009.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the valve" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Both a valve within a patient’s luminal system and a valve prosthesis are claimed therefore it is unclear which valve “the valve” is referring to.
Claim 4 recites the limitation "the plane generally parallel to the longitudinal axis of the catheter" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the annulus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the valve of a patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the patient referenced in claim 5 is the same patient as referenced in claim 1.
Claim 6 recites the limitation "the existing valve leaflet of the patient" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the valve annulus or vessel wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the valve annulus of the patient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the installed valve prosthesis " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the valve annulus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first valve prosthesis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the portion of the circumference of the valve annulus not occupied" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the previously installed valve prosthesis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson et al. 2010/0217385 (hereafter referred to as Thompson).
Regarding claim 1, Thompson discloses a method for delivering a valve prosthesis (figs. 17-20 show the delivery of the valve to an incompetent venous valve and par.60 discloses the catheter can be used to deliver a valve to an aortic or pulmonary valve and par.55 states any of the valves could be delivered in the delivery catheter; also see claim 27 which discloses use of the catheter in delivering a valve prosthesis to a heart valve), comprising advancing a distal portion of a catheter 1000 to a target location proximate a valve within a patient's luminal system (pars.56 and 60), withdrawing a sheath 1000 on the catheter to expose a valve prosthesis (figs. 19-20; par.57 discloses the catheter sheath 1000 is withdrawn proximally; the examiner considers the portion of the catheter which holds the device as shown in fig.17 to be the sheath on the catheter, wherein the catheter also has a lumen for the guidewire), the valve being in a generally longitudinal orientation prior to withdrawing the sheath (figs. 17 and 18), deforming the valve prosthesis from the generally longitudinal orientation into a second, generally arcuate orientation (fig.20; par.57).
Regarding claim 2, because the valve prosthesis shortens upon release, the ends draw closer together (figs. 17-20).
Regarding claim 3, see fig.19 which shows the portion 803 of the valve generally parallel to a longitudinal axis of the catheter when the first end is released.
Regarding claim 4, see fig.20 which shows portion 803 being generally perpendicular to a longitudinal axis of the catheter.
Regarding claims 5 and 6, see figs. 8A-8B for the valve prosthesis pressing the native leaflets against the vessel wall and being spread against a portion of the annulus of the valve of the patient.
Regarding claim 7, the valve is attached to the annulus due to the pressure of the valve prosthesis against the annulus.
Regarding claim 8, the valve prosthesis occupies at least about half of the circumference of the valve annulus. The claim does not limit the valve prosthesis to only a half. Further, the coil located at the bottom of the valve as shown in fig. 8A occupies about half and less than the entire circumference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski et al. 2006/0020334 (hereafter referred to as Lashinski).
Regarding claim 1, Lashinski discloses a method for delivering a valve prosthesis, comprising advancing a distal portion of a catheter to a target location proximate a valve within a patient's luminal system (fig.21B), exposing a valve prosthesis 180 (fig.21A-B), the valve being in a generally longitudinal orientation prior to being exposed (figs. 19A-20), and deforming the valve prosthesis from the generally longitudinal orientation into a second, generally arcuate orientation (figs.19A-21B; par.193). The embodiment of Lashinski figs. 17A-21B only broadly shows a catheter 200 and does not specifically disclose the step of withdrawing a sheath on the catheter to expose the valve prosthesis. However, the embodiment of figs. 34-37 shows sheath 301 over the prosthesis 100 (par.272; fig.34) and teaches withdrawing the sheath to expose the valve prosthesis wherein the sheath is provided for the purpose of providing a covering of the prosthesis during delivery (par.276). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a sheath as taught by Lashinski figs. 34-37 to the delivery system of the embodiment of figs. 17A-21B in order to protect the valve prosthesis during delivery to the target location. It would have been further obvious to withdraw the sheath in order to uncover the valve prosthesis for deployment.
Regarding claims 2 and 3, see figs.18A-21B for the valve prosthesis being generally parallel to the longitudinal axis of the catheter when the ends moving closer together.
Regarding claim 4, see fig.21B which shows the valve prosthesis rotated to be generally perpendicular to the longitudinal axis of the catheter.
Regarding claims 5-7, the embodiment of fig.21B shows the expanded valve proximate the annulus of the native valve but does not show that the valve is aligned with a portion of the annulus, pushes leaflets against the valve annulus or vessel wall, and does not disclose fasteners which attach the valve prosthesis to the valve annulus. However, figs.27A-C disclose aligning a valve prosthesis with a portion of the annulus, pushing the leaflets against the vessel wall, as well as attaching the valve to the annulus using fasteners 234 for the purpose of anchoring the valve prosthesis in the valve annulus (par.251). Therefore, it would have been obvious to place the valve prosthesis of figs. 17A-21B in the same manner as taught by figs. 27A-C in order to anchor the valve prosthesis in an optimal location.
Regarding claim 8, the valve prosthesis occupies at least about half of the circumference of the valve annulus. The claim does not limit the valve prosthesis to only about half.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski as applied to claim 6 above, and further in view of Mesana et al. 2008/0183273 (hereafter referred to as Mesana; claim 8 is included in this rejection to show that the feature of a valve prosthesis occupying only about half of the circumference of the valve annulus is obvious). Lashinski discloses the invention substantially as claimed and as discussed above but Lashinski does not disclose installing a second valve prosthesis such that each valve prosthesis occupies only about half of the circumference of the valve annulus. 
Mesana teaches a valve prosthesis, in the same field of endeavor, wherein first 262 and second 264 valve prostheses may be inserted in an annulus (fig.27) for the purpose of allowing for replacement of only one of the valves if there is valve failure at some point after implantation, while the properly functioning valve remains operational (par.49). Mesana also discloses the valves may be deployed separately and sequentially in par.64.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single valve prosthesis of Lashinski and use two valve prostheses as taught by Mesana in order to allow for replacement of one valve while one remains operational. As modified to include two valve prostheses, the method of Lashinski in view of Mesana includes each valve prosthesis occupying only about half of the circumference of the valve annulus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774